Title: Jonas Horwitz to Thomas Jefferson, 12 January [1819]
From: Horwitz, Jonas
To: Jefferson, Thomas


          
            sir!
            Philadelphia Jan 12th 1818 1819
          
          judge Thos Cooper, informed me, that when in Virginia, he mentioned my name to you as professor, of Oriental literature, in the College of Charlotte-Ville under your auspices; & that you replied to him; if it could be joined with the German language, such a professorship might be instituted.
          This induces me, to take the liberty of addressing you, the German is my Vernacular-tongue; & am not only master of it, but have actually now in my possession, a manuscript of a German Grammar, which I composed some years ago {an abridgement of Adelung the Johnson of Germany} for the use of Englishmen
          Respecting the Hebrew &c. the enclosed proposals; & its recommendations which were written 7 years since may speak for themselves; but if required, I can obtain a letter of recommendation, signed by most of the Clergy, Advocates; & other literary Characters of this City; & I may say of almost half the Union {who had attended my lectures} in favour of both my talent for teaching, & proficiency in Oriental learning.
          should it meet with your approbation, to have such a professorship in the Central College; & should you think me worthy of the station, you will oblige; & honour me much by answering this.
          In hopes that this may find you in the best of health I have the honor to be   sir!   very respectfully—
          
            Your Most Obt:
            J, Horwitz
          
        